SETH, Chief Judge,
dissenting:
I must dissent from the position expressed by the majority opinion. The appellant is seeking, in substance, to set aside a stipulated judgment which was followed by an agreed dismissal with prejudice.
The parties had negotiated a settlement of these lengthy suits, and had agreed on the action to be taken by both parties to conclude the dispute. The problems had already been resolved for the most part, but the parties had agreed and the stipulated judgment and dismissal were entered. Thereafter the appellant commenced this proceeding by a motion for attorney fees.
The appellant asserts that the matter of attorney fees was not discussed during the negotiations leading to the settlement and the appellee does not contradict this assertion. Thus for our purposes on this appeal the agreement to the judgment and to the dismissal order were made without a discussion of fees. The attorney fees claimed by the appellant are upwards of $45,000 and thus are nearly three times the dollar settlement in the judgment. It is difficult to see how such a relatively large amount arising from an element not discussed at all can be added to the settlement obligation of one party without doing violence to the agreement of the parties.
Attorney fees have become an integral part of litigation of this kind and are not an outside unrelated matter. They are part of the basic cause of action and certainly part of the elements going into the valuation of the suit for settlement purposes.
Agreed judgments and consent decrees are agreements to be construed as contracts. United States v. ITT Continental Baking Company, 420 U.S. 223, 95 S.Ct. 926, 43 L.Ed.2d 148; United States v. Fallbrook Public Utility District, 347 F.2d 48 (9th Cir.). If the judgment here concerned is to be altered to the degree requested by the appellant, the agreement should be reopened to give an equal opportunity to both parties to consider the large new ingredient.
*133The fact that attorney fees may be authorized by statute does not mean that they must override the ordinary rules of contract law nor override a judgment entered by the trial court. The dispute and the lawsuits were terminated by a mutual agreement and should not be reopened for the benefit of one side only without mutual consent.
The appellant does not urge that there was a mistake of any sort or that the judgment was void. Silence cannot be enough to set aside the agreement. In V. T. A., Inc. v. Airco, Inc., 597 F.2d 220 (10th Cir.), we held that to prevail on appeal of a 60(b) motion an abuse of discretion standard must be applied. See also Wilkin v. Sunbeam Corporation, 466 F.2d 714 (10th Cir.). This obviously is not a direct attack on the judgment as was considered in the cited cases, but the consequences are very much the same and similar standards should apply-
It should also be noted that the fees and costs become a part of the judgment. A judgment has been entered and the motion is thus to amend the judgment to add a new element. It is obvious that the usual practice is to include costs in judgments already entered, and entry of judgment under the rules is not to be delayed for costs, but we are here concerned with a judgment wherein the elements have been agreed upon. The addition of fees is thus a matter not contemplated by the agreement as contrasted with a judgment entered by the court after trial.
The majority opinion also directs that on remand if it develops that the attorney fee issue was discussed but the fees not included in the cash payments the court should award fees. This position would preclude the parties from assuming their own fees in a settlement such as this. Again, the fact that fees are authorized should not assume such importance as to overcome accepted methods for settlement and overshadow the merits.
I would affirm the judgment of the trial court.